Exhibit 10-31

 



PROMISSORY NOTE EXTENSION AGREEMENT

 

 

This Promissory Note Extension Agreement, hereinafter referred to as
“Extension”, entered into this Seventh day of August, 2012, by and among
Intellinetics, Inc, hereinafter called “Maker” and Alpharion Capital Partners,
hereinafter called “Lender”.

 

WHEREAS, Maker and Lender have entered into a Promissory Note and Subscription
Agreement dated February 10, 2012 for the amount of EIGHTY FIVE THOUSAND AND
NO/100 DOLLARS ($85,000), hereinafter referred to as “Note”. Said Note was
originally due one hundred eighty days from its issuance.

 

WHEREAS, Maker and Lender desire to enter into this Extension Agreement in order
to extend the due date of the Note.

 

NOW, THEREFORE, it is dually agreed by both Maker and Lender to extend the due
date of the Note from one hundred eighty days to two hundred twenty-five days
from its date of issuance.

 

All other provisions of the original Promissory Note and Subscription agreement
shall prevail unless otherwise written.

 

IN WITNESS WHEREOF, the undersigned Maker and Lender has duly executed this Note
as of the day and year above first written.

 

 

 

  INTELLINETICS, INC.               By: s/William J. Santiago          
ALPHARION CAPITAL PARTNERS, INC.               By: s/Rick Hughes

 

 

